Citation Nr: 1118475	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-16 783	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO decision.

The Veteran requested the opportunity for hearings on appeal with an RO Decision Review officer and with a Veterans Law Judge.  Such hearings were scheduled in March 2010 and April 2011 and the Veteran was notified of the times and places.  However, he failed to show for the first hearing with the RO Decision Review officer, instead submitting a request to "discontinue my request for a DRO hearing."  He also indicated that he wished "to have this option open at a later date if needed."  He failed to show altogether for the Board hearing scheduled in April 2011.  

Although the Veteran has requested to leave the option for a later hearing open, the Board notes that it would be entirely impractical to honor such a request without limits.  Given his several opportunities for a hearing and the length of time which has expired since this request, we cannot hold his "option" open indefinitely.  The Veteran has not corresponded with the VA or with his own representative since he made the March 2010 request to leave his hearing option open, and he failed to appear for a hearing which was scheduled more than a year later before a Veterans Law Judge.  In this situation, the Board finds no reasonable course of action other than to proceed with our review of the Veteran's appeal.  No due process violation or harm to the Veteran's claim is apparent under these circumstances.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.





FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for hepatitis was denied by the RO in May 1974; the Veteran did not appeal this decision.  

2.  Evidence received since the May 1974 denial does not relate to the veteran's misconduct during service.


CONCLUSIONS OF LAW

1.  The May 1974 denial of service connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  Evidence received since the May 1974 denial of service connection for hepatitis is not new and material; therefore this decision remains final and may not be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was provided with this information in a letter of November 2009, prior to the most recent adjudication of his claim.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a letter of March 2007, prior to the most recent adjudication of the claim.  

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided notice as to the rationale for the prior final denial of his claim and the types of evidence which he should submit to support reopening the claim in an August 2007 letter, prior to the most recent adjudication of the claim.

We are satisfied that all necessary evidence pertaining to the issue decided herein has been obtained.  As noted above, the Veteran was offered several opportunities to present sworn testimony during a hearing on appeal.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The veteran's service treatment records reflect that the Veteran received medical care for drug abuse, including heroin, which he had been using "daily whenever he could get it," which he both snorted and shot up.  He also was treated for a viral hepatitis infection, which was described as "associated with" the drug abuse.  

Service connection for hepatitis and/or residuals of hepatitis was initially denied in May 1974.  In the decision, the RO found that the Veteran's hepatitis infection during service was correlated with heroin abuse and denied the claim on the basis that the hepatitis was the direct result of willful misconduct involving drug use.  The veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Thus, any newly-submitted evidence would have to address the question of the Veteran's misconduct during service.

Governing law and regulation provides that direct service connection may be granted only when a disability was incurred or aggravated in line of duty and not the result of the Veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addition will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301.

The Veteran filed the current claim to reopen in January 2007, identifying VA treatment records as the new and material evidence to support reopening the claim.  The VA treatment records reflect ongoing liver problems and monitoring, including one mention of "recurrent hepatitis."  Nothing in these records could be interpreted as showing that the original hepatitis infection had any origin other than heroin usage, however.  

Although the Veteran asserts in his current filings that he has never tested positive for drugs and that the hepatitis he had in service was not due to drug use, the Board holds that his statements do not constitute new and material evidence to warrant reopening the previous denial.  Evidence received subsequent to a final decision is presumed credible for the purposes of reopening the veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  While he may never have actually tested positive for drugs, the service treatment records leave no doubt that he was using drugs, to include needle use, during service as verified by his own statements and the clinicians' observations.  Thus, to the extent he may be attempting to claim he did not use drugs during service, his current statements fit squarely into the "inherently false or untrue" exception to the general rule that statements are presumed credible at this stage of the new and material analysis.  To the extent that he asserts the absence of an actual drug test is relevant to the current claim, he is simply incorrect.  Because the medical evidence establishes without doubt that the Veteran was using drugs intravenously in service, his current statements are not relevant to the issue of his misconduct during service and cannot support reopening the previously-denied claim.  

With regard to the Veteran's current assertion that the hepatitis he had in service was not due to drug use, as a layperson, the Veteran is not competent to render such an opinion.  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  Marciniak v. Brown, 10 Vet. App. 198 (1997); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  We note as well that he has not proffered any other theory of his hepatitis infection, and nothing in his service records could be construed as indicating another route of infection for this blood-born disease.  

No other new evidence has been submitted in support of the Veteran's attempt to reopen the previously-denied claim for entitlement to service connection for hepatitis.  Thus, the claim may not be reopened and the benefit sought remains denied. 


ORDER

New and material evidence not having been presented, the previously-denied claim for entitlement to service connection for hepatitis is not reopened.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


